         Case 1:20-cv-09127-AJN Document 32 Filed 03/23/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        86 Chambers Street
                                                        New York, New York 10007


                                                        March 23, 2021

By ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:       Natural Resources Defense Council et al. v. Granholm et al., 20 Civ. 9127 (AJN)

Dear Judge Nathan:

        This Office represents the U.S. Department of Energy and Jennifer Granholm,1 in her
official capacity as the Secretary of the U.S. Department of Energy (“DOE” or “the
Government”). The complaint filed by Plaintiffs Natural Resources Defense Council, Center for
Biological Diversity, Consumer Federation of America, Massachusetts Union of Public Housing
Tenants, Public Citizen, and Sierra Club (“Plaintiffs,” and collectively with the Government, the
“Parties”) alleges that DOE missed deadlines under the Energy Policy and Conservation Act for
reviewing and revising energy conservation standards for consumer and commercial products.

         The Parties intend to begin settlement negotiations to explore a consensual resolution of
this matter. While engaging in settlement discussions, the Parties jointly request a stay of this
litigation to avoid unnecessary motion practice. The Parties respectfully propose a stay with the
following terms:

                The case shall be held in abeyance for a preliminary period of 90 days. During
                 that time, all litigation deadlines will be stayed except for any deadlines related to
                 the pending intervention motion filed by the Association of Home Appliance
                 Manufacturers (“AHAM”) and the Air-Conditioning, Heating & Refrigeration
                 Institute (“AHRI”). The Parties note that a Stipulation and Proposed Order was
                 filed with the Court on March 22, 2021, that would resolve the pending motion.

                By the 90th day of the abeyance, the Parties will file a joint status report that will
                 include, among other updates, the Parties’ position(s) on whether the stay should
                 continue.

                After 90 days have elapsed, and as long as this case remains in abeyance, the
                 Parties will file joint status reports every 45 days. Those reports will include,
                 among other updates, the Parties’ position(s) on whether the stay should continue.


1
 Secretary Granholm is automatically substituted as a party under Federal Rule of Civil
Procedure 25(d).
          Case 1:20-cv-09127-AJN Document 32 Filed 03/23/21 Page 2 of 2

                                                                                           Page 2


        The Government is simultaneously filing with the Court a request to stay the litigation in
State of New York et al. v. Granholm et al., No. 20 Civ. 9362 (AJN), jointly with the plaintiffs in
that case.

       Thank you for your consideration of this matter.

                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                              By:    /s/ Talia Kraemer
                                                     TALIA KRAEMER
                                                     Telephone: (212) 637-2822
                                                     Fax: (212) 637-2702
                                                     Email: talia.kraemer@usdoj.gov

cc:    Jared Eldridge Knicley, Esq.
       Timothy Ballo, Esq.
       Attorneys for Plaintiffs (by ECF)
